Exhibit 12.1 Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends For the three and the nine months ended September 30, 2012 and 2011. Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except ratio computation) Pretax loss from continuing operations before adjustment for noncontrolling interest $ Add back: Fixed charges Distributed income of equity investees Deduct: Equity in earnings of equity investees ) Capitalized interest ) Earnings as Defined $ Fixed Charges Interest expense including amortization of deferred financing fees $ Capitalized interest Interest portion of rent expense 59 70 Fixed Charges Preferred share dividends Combined Fixed Charges and Preferred Dividends $ Ratio of Earnings to Combined Fixed Charges and Preferred Dividends (a) (a) Due to the pretax loss from continuing operations for the nine months ended September 30, 2012, the ratio coverage was less than 1:1. We would have needed to generate additional earnings of $2.2 million to achieve a coverage of 1:1 for the period.
